DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11 directed to invention non-elected without traverse.  Accordingly, claims 1-11 have been canceled.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 03/24/2022, with respect to current claims 12-20 have been fully considered and are persuasive.  As indicated in the previous Non-Final Rejection mailed on 12/24/2021, the previous 103 rejection has been withdrawn. 
The previous claim objections regarding claims 12-20 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(b) claim rejections regarding claims 12-20 have been considered and are now withdrawn as a result of the current claim amendments.

Allowable Subject Matter
Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 12, Winer (U.S. 4,528,093 and Van Niekerk et al. (U.S. 2009/0039027 A1) (hereinafter “Van”) are considered the closest prior arts.  Specifically, Winer teaches an ultrapure water (UPW) generation and verification system (see FIG. 1, apparatus 11) (see FIG. 2) (see col. 1 lines 6-9 – “The present invention relates generally to treating and dispensing of water and more particularly to a method and apparatus for producing and dispensing highly purified water.”) comprising:
a holding reservoir (see FIG. 1, a sealed storage tank 67) (see col. 4 lines 33-54 – “…into a sealed storage tank 67 which provides a supply of treated water for vending…a continuously operating distribution pump 75 has its inlet connected to storage tank 67 by a line 77.”); and
a conductivity verification station (see FIG. 1, a conductivity sensor 55) (see FIG. 2, a conductivity controller 215) in fluid communication with the holding reservoir (see FIG. 1, a sealed storage tank 67) and a waste reservoir (see FIG. 1, waste 101) (Examiner’s note:  see FIG. 1, a flow of water flows through a conductivity sensor 55, and can either flow to a sealed storage tank 67 (holding reservoir), or can flow back through a recycling line 61, through a feed path 32, and ultimately towards either a waste 101 through valve 35 (see arrows which eventually lead to waste 101), or back through RO 45, through valve 49 and eventually towards a waste 101.  As a result, the conductivity sensor 55 is in fluid communication with numerous structural components including the holding reservoir (sealed storage tank 67), and a waste reservoir 101) (see col. 4 lines 9-14 – “…a conductivity sensor 55 which measures the quality of the water to insure that no water outside of the parameter of the design pass into the remainder of the system.  Conductivity sensor 55 controls a normally open solenoid valve 57 located downstream from conductivity sensor 55…”) (see col. 5 lines 45-47 – “A conductivity controller 215 controls the operation of valve 57 on information received from conductivity sensor.”), the conductivity verification station located upstream of the holding reservoir (see FIG. 1), the conductivity verification station configured to selectably perform at least the following steps: direct fluid to the waste reservoir; or test a conductivity of the water for a purity level (Examiner’s note:  this claim limitation is in an alternative form) (see col. 4 lines 9-14 – “…a conductivity sensor 55 which measures the quality of the water to insure that no water outside of the parameter of the design pass into the remainder of the system.  Conductivity sensor 55 controls a normally open solenoid valve 57 located downstream from conductivity sensor 55…”) (see col. 5 lines 45-47 – “A conductivity controller 215 controls the operation of valve 57 on information received from conductivity sensor.”).
	Van further teaches a system for purification of water (see Van FIG. 1) including a cation exchange stage 14 and an anion exchange stage 16, wherein the cation exchange stage 14 further includes a first cation exchanger 18 containing a weak acidic cation exchange resin and a second cation exchanger 20 containing a strong acidic cation exchange resin (see Van paragraphs 32-33).  The anion exchange stage 16 further includes a first anion exchanger 32 which contains an anion exchange resin and a second anion exchanger 34 which contains another anion exchange resin (see Van paragraph 34).
	However, the combination does not explicitly teach a holding reservoir in selectable fluid communication with the at least one cleanup column, a conductivity verification station in direct fluid communication with the at least one cleanup column, the conductivity verification station located between the at least one cleanup column and the holding reservoir, the conductivity verification station configured to selectably perform at least the following steps:  direct fluid to the waste reservoir, or test a conductivity of the flow of water for a purity level, as recited in amended, independent claim 12.
	Corresponding dependent claims 13-20 further limit the subject matter of independent claim 12, and thus are also allowable at least for the same reasons as independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773